April 6, 2015

                             IN THE THIRD COURT OF APPEALS
                                   OF TEXAS AT AUSTIN


                                            NO.03-14-00404-CV



                           KEVIN TOWER AND KARRIE LYNN TOWER,
                                        Appellants,

                                                        v.



                                         BANK OF AMERICA, N.A.
                                                   Appellee.


APPELLANTS FIRST MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF

         COMES NOW APPELLANTS Kevin Tower and Lynn Tower ("Appellants") and files

this their First Motion for Extension of Time to file a Reply Brief, and in support thereof, would

show as follows:


                                                   I. FACTS

         1.       This matter originated from the Hays County Court at Law. Appellants' were the

Defendant's in a case styled, Bank ofAmerica, N.A. v. Kevin Tower, Cause No. 13-0320-C.

         2.       Appellants' received notice that Appellee's brief was filed on March 12, 2015

thereby making the deadline for filing a Reply Brief April 1, 2015.'
         3.       Appellant Kevin Tower was recently promoted at his employ which has caused

great delay in a number of tasks most importantly the filing of the Reply Brief. With an

inordinate number of additional tasks required of him with his new position he has had no time

to set aside two uninterrupted days to focus on crafting the arguments required for the Reply

Brief.




 Texas Rules ofAppellate Procedure §38.6(c) ofwithin 20 days after the date the appellee's brief was/I   JPcbvhT
Appellants Motion forExtension of Time
          4.       It must be noted that the Appellant's are fighting for their home, the single most
important asset they own. Therefore it is desperately important that a Reply Brief be filed to
distinguish certain important points of law.



                                     II. ARGUMENT & AUTHORITIES

         5.        Tex. R. App. P. 38.6(c) demands the Appellants' Reply Brief be submitted within

20 days of the Appellee filing its brief. Tex. R. App. P. 38.6(d) does, upon motion, allow for a

modification of the timelines in which to file the brief provided this motion complies with Tex.
R. App. P. 10.50(b), which the undersigned believes to be the case.

         6.        However, for good cause this Court may grant an extension. Appellants are

confident that with the impending holiday twelve (12) additional days from the date of

submission of this motion shall be sufficient time in which to file its brief.




                                             III. PRAYER

         WHEREFORE, PREMISES CONSIDERED, Appellant preys that this Court grant an

extension of time to file Appellants Appeal Brief.

                                                       Respectfully submitted:

                                                       Kevin Tc




Appellants Motion for Extension of Time
Page 2 of3
                                          CERTIFICATE OF SERVICE

         I hereby certify that on this the 2^      day of April 2015, a true and correct copy of the
foregoing was served as stated below pursuant to the Texas Rules of Civil Procedure.

Mr. Jonathan M. Williams                                Confirmed Facsimile to (972) 331-5240
Marinosci Law Group. P.C.
14643 Dallas Parkway. Suite 750
Dallas, Texas 75254 "




Appellants Motion for Extension of Time
Page 3 of3